DETAILED ACTION
This correspondence is in response to the communications received July 9, 2021.  Claims 1-19 are pending.  Claims 20 has been withdrawn from consideration, details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made claim to the benefit of an earlier filing date provided by the provisional application 62/808,158 with a filing date of February 20, 2019.


Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2021.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  As detailed in the requirement for restriction/election dated May 19, 2021, on page 4, last paragraph to the first paragraph of page 5, which stipulates the requirement for the 
The requirement is still deemed proper and is therefore made final.


Relevant Prior Art
Khaderbad et al. (US 2020/0091011) Fig. 5, nitride silicide 390, very close, but the silicide 360 is below the silicide nitride 390, ¶ 0040-0041.

Wang et al. (US 2021/0083090) Fig. 3P discloses epi source drain 154, SiGe film 158 and silicon nitride cap 170.



It is noted that the idea of preventing the agglomeration / spheroidization of the silicide material by introduction of nitrogen during formation is known and disclosed by the R. W. Mann “Silicides and local interconnections for high-performance VLSI applications” non-patent literature reference provided, however the full process as detailed in the claims is not disclosed.


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    685
    1090
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 2A-2E, a method of processing a substrate, comprising: 

depositing an epitaxial layer (210, ¶ 0016) on the substrate (202, ¶ 0016); 

depositing a metal silicide seed layer (220, ¶ 0041) on the epitaxial layer (220 on 210);

exposing the metal silicide seed layer to a nitridation process (¶ 0046, as can be seen in Fig. 2C, a process that occurs on layer 220) to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer (¶ 0057);

depositing a metal silicide bulk layer (240, ¶ 0051) on the metal silicide nitride layer (240 on 230); and 

forming or depositing a nitride capping layer (250, ¶ 0056) on the metal silicide bulk layer (250 on 240), 

wherein the nitride capping layer comprises a metal nitride, a silicon nitride, a metal silicide nitride, or a combination thereof (¶ 0057).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Please cancel claim 20.  See notes in Restriction section for details.



REASONS FOR ALLOWANCE
Claims 1-19 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of processing a substrate as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a method of processing a substrate, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with, essentially an epitaxial layer with a metal silicide seed layer, which is then converted to a silicide nitride, by a nitridation process, and subsequently a silicide is formed thereon, with a final nitride cap layer, or as claimed,
“exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer;
depositing a metal silicide bulk layer on the metal silicide nitride layer; and 
forming or depositing a nitride capping layer on the metal silicide bulk layer”.

Regarding claim 18, the prior art discloses a method of processing a substrate, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with, the combination of claimed features in conjunction with, essentially an epitaxial layer with a metal silicide seed layer, which is then converted to a silicide nitride, by a nitridation process, and subsequently a silicide is formed thereon, with a final nitride cap layer, or as claimed,
“exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer;

forming or depositing a nitride capping layer on the metal silicide bulk layer, wherein the nitride capping layer comprises a metal nitride, a silicon nitride, a metal silicide nitride, or a combination thereof”.

A rejection was attempted with the prior art of Luo et al. (US 7,897,468) in Fig. 4, reproduced below.  However, the orientation of an epi layer with a silicide nitride thereon, which are both below a silicide film and nitride cap was not found in the prior art.

    PNG
    media_image2.png
    559
    711
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Luo discloses in Figs. 4, a method of processing a substrate, comprising: 



depositing a metal silicide seed layer on the epitaxial layer (this process is where the epitaxial layer has a refractory metal deposited thereon, col. 8, lines 10-15);

exposing the metal silicide seed layer to an anneal process to produce a metal silicide from at least a portion of the metal silicide seed layer (col. 8, lines 14-20, this portion of the specification discusses that the refractory metal film deposited on the epi-30, “During thermal annealing, the deposited metal reacts with Si formed a metal silicide.”);

forming or depositing a nitride capping layer on the metal silicide layer (col. 8, lines 20-25 discuss depositing 55 which is at least silicon nitride dielectric material upon the top surface of 50), 

wherein the nitride capping layer comprises a metal nitride, a silicon nitride, a metal silicide nitride, or a combination thereof (col. 8, lines 20-25 discuss depositing at least silicon nitride dielectric material).

Luo does not disclose,
“exposing the metal silicide seed layer to a nitridation process to produce a metal silicide nitride layer from at least a portion of the metal silicide seed layer;
depositing a metal silicide bulk layer on the metal silicide nitride layer; and 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893